Title: From Thomas Jefferson to William Robertson, 22 May 1808
From: Jefferson, Thomas
To: Robertson, William


                  
                     Sir
                     
                     [May] 22. 08.
                  
                  
                      to address to you  inform you that a vessel 
                      with public dispatches ab one every month or 6. weeks after 
                      the embargo. the time & place  
                     notified in the public papers 2. or 3.  [m]asters of these vessels are permitted  as passengers on such terms as aen them, the public having no concern in  the vessel of June will go from Washington 
                      detained the person who brought  letter a day by an inadverte[nt]  am to blame. I mistook  and told him his letters shou[ld]  aclock to-day, which was the post-hour. I salute you with respect.
                  
                     Th: Jefferson
                     
                  
               